Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “selectably variable cassette support purge ports with a variable purge port nozzle outlet. It is unclear what is meant by this. In what way are the cassette support purge ports variable? What is the nature of a variable purge port nozzle outlet. Does the purge port vary in size, configuration, position, or in some other way? There is no language in the initial disclosure addressing what is meant by this limitation.
Claim 1 further recites that the purge port nozzle outlet is “variable between more than one selectable predetermined purge port nozzle characteristics”. It is unclear what is meant by nozzle characteristics. The applicant’s original disclosure appears to involve varying the position of purge port nozzles on a substrate support in order to interface with different types of substrate cassettes. No support is found in that disclosure for varying anything that falls within the broadest reasonable interpretation of “characteristics”.
Examination Based on Prior Art
The subject matter which is claimed in Claim 1 is indefinite and it is not clear what prior art could be said to read on claim 1. Amendment to overcome rejection under 35 U.S.C. 112(b) may result in a rejection under 35 U.S.C. 102(a) or 35 U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2012/0309286 (Nakano) discloses a substrate loading device comprising a frame (F) having a transport opening (D), a cassette support (B), connected to the frame for holding at least one substrate cassette container, and cassette support purge ports with more than one purge port nozzle locations (N) disposed on the cassette support configured so that a purge port nozzle couples to at least on purge port (1b) on at least one substrate cassette container (shown in Figure 4). Nakano further discloses removably attached purge port nozzles (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753